 



Exhibit 10.74
SECOND ADDENDUM TO EMPLOYMENT AGREEMENT
     THIS SECOND ADDENDUM TO EMPLOYMENT AGREEMENT (the “Second Addendum”) is
made this 21st day of April, 2006, by and between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”) and James C. Fontana (the
“Employee”).
     WHEREAS, the Company and Employee entered into an Employment Agreement
dated February 2, 2004 (the “Employment Agreement”); and
     WHEREAS, the Company and Employee entered into an Addendum to Employment
Agreement dated May 28, 2004 (the “First Addendum”); and
     WHEREAS, the Company and Employee desire to amend the Employment Agreement
by extending its term and clarifying eligibility for Change of Control benefits.
     NOW THEREFORE, in consideration of the foregoing recitals and mutual
promises and conditions set forth herein, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Employee agree as follows:
     1. Term of Employment Agreement. The term of the Employment Agreement and
First Addendum shall be extended for a period commencing as of February 2, 2006
through December 31, 2007.
     2. Eligibility for Change of Control Benefits. The first paragraph of
Section 6 of the Employment Agreement shall be deleted and replace with the
following:
     “Eligibility for Change of Control Benefits. If Employee terminates
employment (for reasons other than set forth in Section 6D below) with any
successor or assign (or any of their respective affiliates) of the Company at
any time during the twenty four (24) month period beginning on the effective
date of a Change in Control

 



--------------------------------------------------------------------------------



 



(the “Protection Period”), he shall be entitled to the Change of Control
Benefits described in Section 5. If during the Protection Period, Employee
terminates his employment for Good Reason (as defined below) by delivering to
the successor or assign of the Company (or its respective affiliate), as
applicable, each no later than thirty (30) days after learning of the occurrence
of an event constituting Good Reason: (i) a Preliminary Notice of Good Reason
(as defined below); and (ii) a Notice of Termination (as defined below);
Employee shall have the right, in his sole and reasonable discretion, to receive
Change of Control Benefits. For purposes of this Agreement, the following terms
shall have the respective meanings:”
     In addition, a new Section 6D shall be inserted as follows:
“D. Notwithstanding any other provision under this Agreement, Employee shall not
be entitled to receive Change of Control Benefits in the event that: (i) the
Company’s successor or assign (or any of its respective affiliates) terminates
Employee’s employment for Cause; (ii) Employee dies (in which case the Company
shall pay to Employee’s heir or personal representatives, as the case may be,
six (6) monthly payments, each equal to one-twelfth (1/12) of Employee’s
then-current salary, commencing with the first calendar month after
termination); (iii) Employee is determined to be totally and permanently
disabled (in which case the Company shall pay to Employee six (6) monthly
payments, each equal to one-twelfth (1/12) of Employee’s then-current salary
less any payments under the Company’s long term disability insurance plan that
Employee receives or is entitled to receive in each such month, commencing with
the first calendar month after termination); (iv) the Company’s successor or
assign (or any of its respective affiliates) terminates Employee’s employment
without cause (in which case the Company shall make a lump-sum severance payment
to Employee equal to one year of Annual Base Salary as of the Date of
Termination); or (v) Employee resigns other than for Good Reason (in which case
the Company shall have no further obligations to Employee under this Agreement,
including without limitation payment of future compensation or benefits). In any
such event, Employee, in addition to any benefits payable in accordance with
this Agreement.

2



--------------------------------------------------------------------------------



 



and except as otherwise provided in this Agreement, shall be entitled only to
his salary and benefits accrued or earned and vested under other plans,
programs, policies, practices and coverage of the Company’s successor or assign
(or any of its respective affiliates).”
     3. Other Terms. All other terms and conditions of the Employment Agreement
and First Addendum shall remain the same.

     
ALION SCIENCE AND TECHNOLOGY
  EMPLOYEE
CORPORATION
   
 
   
/s/ Stacy Mendler
  /s/ James C. Fontana
 
   
Signature
  James C. Fontana
 
   
Stacy Mendler, EVP
   
 
   
Name and Title
   

3